Name: Commission Implementing Regulation (EU) No 1219/2014 of 13 November 2014 amending Annex II to Implementing Regulation (EU) No 577/2013 as regards the list of territories and third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  organisation of transport;  health;  tariff policy;  Europe
 Date Published: nan

 14.11.2014 EN Official Journal of the European Union L 329/23 COMMISSION IMPLEMENTING REGULATION (EU) No 1219/2014 of 13 November 2014 amending Annex II to Implementing Regulation (EU) No 577/2013 as regards the list of territories and third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Article 13(1) and (2) thereof, Whereas: (1) By Commission Regulation (EU) No 1160/2014 (2), the former Yugoslav Republic of Macedonia was included in the list set out in Part C of Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council (3). (2) Following the entry into force of Regulation (EU) No 576/2013 repealing and replacing Regulation (EC) No 998/2003 with effect from 29 December 2014, the countries and territories listed in Part C of Annex II to Regulation (EC) No 998/2003 are listed from that date in Part 2 of Annex II to Commission Implementing Regulation (EU) No 577/2013 (4). The former Yugoslav Republic of Macedonia should therefore be included in the list set out in Part 2 of Annex II to Implementing Regulation (EU) No 577/2013. (3) For reasons of clarity and to take account of the provisions of Treaty of Accession of Croatia and of European Council Decision 2012/419/EU (5), it is appropriate to amend Parts 1 and 2 of Annex II to Implementing Regulation (EU) No 577/2013 and to replace Annex II thereto in its entirety. (4) Implementing Regulation (EU) No 577/2013 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Implementing Regulation (EU) No 577/2013 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 29 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 178, 28.6.2013, p. 1. (2) Regulation (EU) No 1160/2014 of 30 October 2014 amending Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the list of countries and territories (OJ L 311, 31.10.2014, p. 17). (3) Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (OJ L 146, 13.6.2003, p. 1). (4) Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (OJ L 178, 28.6.2013, p. 109). (5) European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (OJ L 204, 31.7.2012, p. 131). ANNEX ANNEX II List of territories and third countries referred to in Article 13 of Regulation (EU) No 576/2013 PART 1 List of territories and third countries referred to in Article 13(1) of Regulation (EU) No 576/2013 ISO code Territory or third country AD Andorra CH Switzerland FO Faroe Islands GI Gibraltar GL Greenland IS Iceland LI Liechtenstein MC Monaco NO Norway SM San Marino VA Vatican City State PART 2 List of territories and third countries referred to in Article 13(2) of Regulation (EU) No 576/2013 ISO code Territory or third country Included territories AC Ascension Island AE United Arab Emirates AG Antigua and Barbuda AR Argentina AU Australia AW Aruba BA Bosnia and Herzegovina BB Barbados BH Bahrain BM Bermuda BQ Bonaire, Sint Eustatius and Saba (the BES Islands) BY Belarus CA Canada CL Chile CW CuraÃ §ao FJ Fiji FK Falkland Islands HK Hong Kong JM Jamaica JP Japan KN Saint Kitts and Nevis KY Cayman Islands LC Saint Lucia MS Montserrat MK The former Yugoslav Republic of Macedonia MU Mauritius MX Mexico MY Malaysia NC New Caledonia NZ New Zealand PF French Polynesia PM Saint Pierre and Miquelon RU Russia SG Singapore SH Saint Helena SX Sint Maarten TT Trinidad and Tobago TW Taiwan US United States of America AS  American Samoa GU  Guam MP  Northern Mariana Islands PR  Puerto Rico VI  US Virgin Islands VC Saint Vincent and the Grenadines VG British Virgin Islands VU Vanuatu WF Wallis and Futuna